Citation Nr: 1107343	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation of hypothyroidism, rated as 10 percent disabling 
prior to March 30, 2006.
	
2.  Evaluation of pseudotumor cerebri with vision problems, rated 
as 10 percent disabling prior to March 22, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1994 until May 1999.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Offices (RO) in St. Petersburg, Florida 
and San Diego, California.  During the pendency of this appeal, 
jurisdiction regarding these issues was transferred to the RO in 
San Diego, California.

The RO has styled the issues on appeal as entitlement to earlier 
effective dates for increased ratings of both hypothyroidism and 
pseudotumor cerebri.  On review of the procedural history of the 
claims, the Board finds that the issues on appeal are more 
appropriately considered as evaluations of the claimed disorders 
prior to March 2006.

After separating from service in May 1999, the Veteran sought 
entitlement to service connection of hypothyroidism and 
pseudotumor cerebri in June 1999.  Service connection was 
established for both disabilities and 10 percent evaluations were 
assigned.  The Veteran appealed from the ratings assigned in a 
timely Notice of Disagreement submitted in February 2000, and 
subsequently perfected her appeal.  In a rating decision of May 
2006, the RO assigned a 30 percent evaluation for hypothyroidism 
and a 20 percent evaluation for pseudotumor cerebri, both 
effective in March 2006.

In June 2006, the Veteran indicated that he was "satisfied with 
the increased rating[s]" he had received for hypothyroidism and 
pseudotumor cerebri, but that he remained dissatisfied with the 
effective dates of the increases.  Based on the Veteran's 
statement, the Board finds that the question of entitlement to 
increased ratings for either hypothyroidism or pseudotumor 
cerebri is not before VA. 

In May 2006 a Supplemental Statement of the Case was 
issued which addressed, among others, the issues of 
evaluation of pseudotumor cerebri with headaches and 
evaluation of reflex sympathetic dystrophy of the left 
knee.  With the submission of her sustentative appeal in 
June 2003, the Veteran has perfected her appeal with 
regard to these issues.  In May 2008 the RO issued a 
certification of the Veteran's appeal which did not 
include these issues.  Accordingly, the Board does not 
have jurisdiction over these issues, and they are referred 
to the AOJ for appropriate action.

The issue of evaluation of pseudotumor cerebri with vision 
problems prior to March 2006 is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypothyroidism has been productive of sleepiness, mental 
sluggishness, and no loss of muscle strength prior to March 30, 
2006.


CONCLUSION OF LAW

Prior to March 30, 2006, hypothyroidism was 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.119, Diagnostic Code 
7903 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting, in full, the benefit sought on appeal.  Accordingly, 
because the benefit sought is granted, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.

Rating on Appeal

The Veteran's claim is an appeal from the effective date of her 
30 percent evaluation for hypothyroidism, which is effective 
March 30, 2006.  Separate disability ratings may be assigned for 
separate periods of time in accordance with facts found; such 
separate disability ratings are known as staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, as discussed in detail below, the 
disability has not significantly changed and a uniform evaluation 
is warranted.

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).
	
When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's current 30 percent rating was granted effective 
March 30, 2006.  Hypothyroidism is rated under 38 C.F.R. § 4.119, 
Diagnostic Code (DC or Code) 7903 (2010).  Under this Code, 
hypothyroidism with fatigability, constipation, and mental 
sluggishness is rated 30 percent disabling.  38 C.F.R. § 4.119, 
DC 7903 (2010).

Service treatment records indicate that in September 1998, the 
Veteran reported frequent indigestion, and recent weight 
fluctuation.  In January 1999 the Veteran said that she had 
decreased concentration and excessive need for sleep.  In March 
1999 she endorsed the same symptoms along with easy fatigability.  

In June 1999, notes from psychological treatment records indicate 
that the Veteran had been diagnosed with a disorder of the 
thyroid.  In November 1999 VA examination indicated that she had 
been diagnosed with hypothyroidism in January 1999.  Strength was 
five out of five bilaterally, and she was receiving low-dose 
Synthroid replacement.  As of October 1999, her level of thyroid-
stimulating hormone had been adequate.

On VA examination in May 2001, the Veteran stated that she began 
to experience symptoms of progressive fatigue beginning in 
January 1998.  The Veteran reported ongoing generalized tiredness 
and fatigue.  She denied difficulty swallowing, but endorsed lack 
of energy.  Muscles jerked throughout the day and the Veteran 
felt constipated.  Objectively, no evidence of hand tremors, 
weakness, or generalized wasting was seen.

A history provided on VA examination in February 2003 indicated 
that in June 1999 the Veteran was sleeping 15 to 18 hours a day 
and was being treated for major depression.  The Veteran 
continued to have poor energy levels, fatigue and weakness, and 
was eventually diagnosed with hypothyroidism.  She reported 
continuing fatigue, sleepiness, depression, slowing of thoughts, 
poor memory and difficulty breathing.  Diagnostic testing 
revealed a normal thyroid level.

In March 2006, the Veteran underwent a VA examination and 
reported symptoms of easy fatigability, emotional instability, 
poor memory, sleepiness and depression.  The Veteran had gained 
52 pounds in seven month's time, though she did state that she 
had been able to lose 13 pounds through exercise.  The Veteran 
appeared to be well developed, with no signs of acute distress 
and no signs of malaise.  The neck had no signs of thyromegaly or 
thyroid bruits, and the Veteran did not show evidence of 
generalized muscle weakness or wasting.  Motor strength was 
within normal limits at the level of five out of five in upper 
and lower extremities, and was without evidence of atrophy.  
Bowel sounds were normoactive.

After a careful review of the evidence above, the Board not only 
finds that the Veteran's hypothyroidism was 30 percent disabling 
prior to March 30, 2006, but also that there is nothing to 
reflect that there has been a significant change in the 
disability that would warrant the current staged rating.  Rather, 
the Veteran has continued to report mental sluggishness and 
fatigue consistent with a 30 percent rating.

With regard to the date March 30, 2006, the RO stated that this 
date was chosen as it was the date of a VA examination showing 
fatigability and mental sluggishness.   There is no evidence 
indicating, however, that the Veteran's hypothyroidism became 
substantially worse on the date of her examination.  Rather, at 
that time she reported ongoing and continuous medication to treat 
hypothyroidism and gaining more than 50 pounds in the preceding 
seven months.  Furthermore, the record reflects that symptoms of 
fatigue, sleepiness and slowing of thoughts predated the 2006 VA 
examination.  For example, the Veteran had previously reported 
such symptoms to a VA examiner in February 2003.

Insofar as the Veteran's testimony has been consistent throughout 
the record, and comports with objective evidence of record, the 
Board finds her to be credible.  The Veteran's credible 
statements and the medical evidence indicate that the 
hypothyroidism was 30 percent disabling prior to March 30, 2006.  

All evidence has been considered and there is no doubt to be 
resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Accordingly, the Board grants a 30 
percent rating prior to March 30, 2006.


ORDER

An evaluation of 30 percent for hypothyroidism prior to March 30, 
2006 is granted subject to the controlling regulations applicable 
to payment of monetary benefit.


REMAND

The Veteran's appeal relates to the effective date of the 
assignment of a 20 percent evaluation for pseudotumor cerebra.  
The Board notes that the agency or original jurisdiction (AOJ) 
evaluated the Veteran's disorder under the hyphenated Code 8003-
6080.

Hyphenated diagnostic codes are used when a rating under one Code 
requires use of an additional DC to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2010).  The additional 
Code, shown after the hyphen, represents the basis for the 
rating, while the primary Code indicates the underlying source of 
the disability.  In this case DC 6080 is used for rating the 
Veteran's disabling visual field defect, while DC 8003 signifies 
that the underlying source of the disability is an organic 
disease of the central nervous system.  Specifically, DC 8003 
refers to new growth of brain matter and, where such new growth 
is benign, a minimum rating of 60 percent is warranted.  38 
C.F.R. § 4.124a, DC 8003 (2010).  Here, the RO has established an 
evaluation of 20 percent based on residuals as rated under DC 
6080.

The Board seeks clarification for the RO regarding selection of 
DC 8003.  Specifically it is unclear why, if in fact the Veteran 
has benign brain growth, she is not in receipt of a 60 percent 
rating.  The AOJ should obtain a medical opinion regarding the 
nature of pseudotumor cerebra generally and the nature of the 
disease process in the Veteran specifically.  It should be 
determined whether new brain growth is present, and if it is not, 
the RO should consider reassignment of a more appropriate 
Diagnostic Code.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to obtain a medical opinion 
regarding whether the Veteran's pseudotumor 
cerebra involves new growth of brain 
material.

2.  Once the above is accomplished, the RO is 
to carefully consider whether rating of the 
Veteran's service-connected disability should 
appropriately continue under DC 8003.  

If it is determined that such rating is 
appropriate, the RO should issue a 
statement indicating the rationale for 
such a conclusion.

If rating under DC 8003 is continued, and 
an evaluation of less than 60 percent is 
assessed, the accompanying rating decision 
is to fully explain why a 60 percent 
evaluation has not been awarded.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


